Citation Nr: 0613004	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  05-01 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for asthma.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from April to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  The RO denied service connection for asthma in a November 
1971 rating decision; it notified the veteran of the denial 
but he did not initiate an appeal.

2.  Evidence received since the November 1971 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The November 1971 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).

2.  No new and material evidence has been received since the 
November 1971 rating decision to reopen a claim for service 
connection for asthma.  38 U.S.C.A.  § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied service connection for asthma in a 
November 1971 rating decision.  Although it notified the 
veteran of the denial, he did not initiate an appeal.  
Therefore, the RO's decision of November 1971 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2005).   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The RO denied service connection for asthma in the November 
1971 rating decision because it found that the disorder 
existed prior to service and was not aggravated in service.  
Evidence of record at the time of that decision consists of 
service medical records.

Evidence received since the November 1971 rating decision 
relating to the claim for service connection for asthma 
consists of VA outpatient treatment records dated from 
January 2004 to October 2004.  Although this evidence is 
"new" and related to the veteran's asthmatic condition, the 
Board finds that it is not new and material because it does 
not relate to an unestablished fact necessary to substantiate 
the claim and does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The RO previously denied service connection for asthma on the 
basis that it existed prior to service and was not aggravated 
in service.  The evidence received since the November 1971 
rating decision does not in any way demonstrate that the 
current asthma condition did not exist prior to service or 
was aggravated in service such that there is a reasonable 
possibility of prevailing on the claim.  

Specifically, a VA medical progress note dated May 2004 
merely documents current findings and treatment for 
bronchitis and asthma.  This note does not establish a causal 
nexus between the disorder and the veteran's service many 
years ago and, therefore, does not raise a reasonable 
possibility of substantiating the claim. Id.  In this regard, 
it is important for the veteran to understand that there is 
not an issue regarding whether the veteran has asthma.  The 
rating action of 1971 did not deny the claim on that basis.  
Thus, a current treatment record for asthma does not provide 
evidence in support of this claim.   

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for asthma. Id.  The 
claim is not reopened.  38 U.S.C.A. § 5108.   

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated April 2004, as well as 
information provided in the December 2004 statement of the 
case, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the December 2004 statement of the 
case includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  The April 
2004 letter, which was provided prior to the June 2004 rating 
decision on appeal, asks the veteran to provide any relevant 
evidence in his possession.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Moreover, the Board emphasizes that 
the veteran has not made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice toward him.  Accordingly, the Board finds that the 
RO has provided all required notice.  38 U.S.C.A. § 5103(a), 
38 C.F.R. §  3.159(b)(1);  see Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In addition, in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), the Court specified the type of notice 
required, in addition to the notice described in 
Dingess/Hartman, when a claimant petitions to reopen a 
previously finally denied claim with new and material 
evidence. 

In the present appeal, by letter dated April 2004, the 
veteran was provided with notice of the new and material 
evidence needed to reopen his claim for service connection, 
but was not provided with notice of the type of evidence 
necessary to establish a service connection, a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter three elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes above that 
the preponderance of the evidence is against reopening the 
veteran's claim for service connection, any questions as to 
if service connection should be granted, the appropriate 
disability rating, or the effective date to be assigned are 
rendered moot.  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records and VA outpatient treatment 
records dated January 2004 to October 2004.  The veteran did 
not indicate any private medical evidence relating to his 
asthmatic condition.  Therefore, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

As no new and material evidence has been received, the claim 
for service connection for asthma is not reopened.  The 
appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


